Citation Nr: 1451943	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Bryan Held, Agent




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2010 and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current tinnitus is not caused by or related to active military service.

2.  The evidence of record shows that the Veteran's service-connected PTSD is manifested by deficiencies in most areas of social functioning and occupational functioning prior May 27, 2009 and as of September 1, 2009 including moderate to severe effect on his ability to function appropriately and effectively, hypervigilence, impaired impulse control, difficulty adapting to stressful circumstances, depression, and social isolation; the Veteran was assigned a GAF score that ranged from 45 to 55.

3.  The Veteran is currently service connected for PTSD, rated as 70 percent disabling.  

4.  The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for a 70 percent disability rating for service-connected PTSD have been met from January 14, 2009 to May 27, 2009 and as of September 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2014).  

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.341, 4.1, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claim of entitlement to a TDIU, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

An October 2010 VCAA letter satisfied the duty to notify provisions prior to the initial unfavorable AOJ decision in June 2011.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the October 2010 letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for tinnitus.  The Veteran was informed how VA determines the disability rating and effective date if his claim is granted.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  


For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

The Board concludes that a letter dated in December 2009 satisfied the duty to notify provisions.  The letter notified the Veteran that he may submit evidence showing that his service-connected PTSD has increased in severity.  The RO informed the Veteran of the types of medical or lay evidence that he may submit.  Specifically, the Veteran was informed in the that evidence that may show an increase in severity might be a statement from his doctor containing physical and clinical findings, results from laboratory tests or x-rays and the dates of examinations and tests.  He was also informed that he could provide lay statements from individuals who are able to describe from their own knowledge and personal observations in what manner his disability has become worse.  The letter notified the Veteran that he could provide statements from his employer as to job performance, lost time or other information regarding how his condition affects his ability to work.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  The claims file contains the Veteran's service treatment records, Social Security Disability records, VA treatment records, a VA audiological examination report dated in February 2011, VA examination reports dated in April 2009 and November 2009 and lay statements from the Veteran.  

The February 2011 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing a physical evaluation of the Veteran.  Following the above, the examiner provided an assessment of the Veteran's tinnitus and an etiology opinion.  The examiner included an explanation for her opinion, which appears to be based on both the medical and lay evidence of record and medical literature.  Accordingly, the Board concludes that the examination is adequate for adjudication purposes.  

The April 2009 and November 2009 VA examination reports reflect that the examiner reviewed the claims file, obtained an oral history from the Veteran and conducted a mental health evaluation of the Veteran.  The examiner documented in detail the Veteran's reported symptoms, the results of the clinical examinations and the effect his symptoms of PTSD have on his occupational and social functioning.  Accordingly, the Board has determined that the examinations are adequate for rating purposes.

There is no other indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Criteria and Analysis for Service Connection Claim

The Veteran contends that he currently has tinnitus that is related to acoustic trauma in military service.  Specifically, he asserts that he experienced acoustic trauma from exposure to gunfire and explosions during combat.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that the evidence of record establishes that the Veteran currently has tinnitus.  In this regard, the Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, the February 2011 VA examination report indicates a current diagnosis of tinnitus.

The Veteran contends that he injured his ears in military service due to loud noise exposure during combat.  The Veteran's DD Form 214 shows that he was awarded the Combat Infantry Badge. Therefore, the evidence of record indicates that the Veteran engaged in combat.  The Board finds that the Veteran's statements in regard to his noise exposure are credible and consistent with his military service.  See 38 U.S.C.A. § 1154(b) (West 2002).  Accordingly, the evidence shows the Veteran was exposed to loud noises during military service.
	
The Veteran does not contend and the evidence does not otherwise show that his tinnitus began during military service.  In this regard, the Veteran's service treatment records do not reveal that the Veteran had complained of or sought treatment for tinnitus during active military service.  The Veteran denied hearing loss and ear trouble in a February 1972 report of medical history form.  The February 1972 separation examination shows that the Veteran's ears were evaluated as normal and he did not report experiencing tinnitus or symptoms of tinnitus.  During the February 2011 VA examination, the Veteran report ringing in the right ear only that began two to three years prior to the examination.  Thus, there is no evidence or allegation of tinnitus being present during service, or continuity of symptomatology since service.  

With respect to whether the Veteran's tinnitus, initially demonstrated years after service, is etiologically related to noise exposure during active military service, the Veteran was provided with a VA examination in February 2011.  The examiner determined that it is less likely that the Veteran's current tinnitus is caused by or the result of his in-service acoustic trauma.  She explained that the Veteran reported that his tinnitus began two to three years and ago and the Institute of Medicine Report on Noise Exposure in the Military concluded that there is no scientific support for delayed onset noise induced hearing loss and tinnitus that occurs weeks, months or years after the exposure event.  The Board concludes that this opinion is highly probative and persuasive as the examiner reviewed the Veteran's claims file including his service treatment records and provided a clear rationale based on the evidence of record, including the Veteran's lay statements and medical literature.  See Nieves- Rodriguez, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Furthermore, the record does not contain any competent medical evidence or opinion that would indicate the Veteran's tinnitus is related to the loud noise exposure in service.  

The Veteran contends that his tinnitus is related to military service.  The Board notes that lay evidence can serve to support a claim for service connection.  However, in this case, the Board has determined that lay assertions regarding the Veteran's tinnitus that began many years after military service is related the loud noise exposure during service is of low probative value as it requires special medical knowledge.  Furthermore, the evidence suggests that the Veteran also experienced loud noise post service while working as a roofer.  The Board finds that the medical opinion provided by an audiologist in February 2011 is more persuasive and probative than the Veteran's lay statements with respect to the issue of whether the delayed onset tinnitus is related to loud noise exposure during service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has tinnitus related to service or any incident thereof.  Accordingly, entitlement to service connection for tinnitus is not warranted.

III.  Criteria and Analysis for Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2014).  

The Veteran's service-connected PTSD is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, occasional panic attacks) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran's claim for an increased rating for PTSD was received in December 2009.  As will be discussed in more detail below, the evidence indicates that the Veteran is entitled to a higher disability within one year prior to receipt of the claim and as such, the rating period on appeal is from January 14, 2009, the date the RO received the Veteran's service connection claim for PTSD.  See 38 C.F.R. § 3.400 (2014).

During the appeal the RO increased the disability rating of the Veteran's service-connected PTSD from 50 percent to 100 percent from May 27, 2009 to August 30, 2009 under 38 C.F.R. § 4.29 for hospitalization in in excess of 21 days.  Thereafter, the RO continued the Veteran's 50 percent disability rating as of September 1, 2009.  The medical evidence of record consists of Social Security Disability records, VA treatment records, two letters from the Veteran's VA psychiatrists and VA examination reports dated in April 2009 and November 2009.  Furthermore, the Veteran provided additional information about his PTSD in written lay statements.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating from January 14, 2009 to May 27, 2009 and as of September 1, 2009.

In this regard, the evidence of record shows that the Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas to include work, family relations, judgment and mood.  VA treatment record shows that the Veteran report experiencing hyperarousal, avoidance, irritability, and nightmares which have interfered with his social and interpersonal function.  See VA treatment records dated in September 2008, May 2009 and December 2009.  He has difficulties with coping with stress, avoidance, hypervigilance and emotional sharing.  See VA treatment record (discharge note) dated in August 2009.  The April 2009 VA examination shows that the Veteran's PTSD results in social avoidance, irritiability and anxiety, poor concentration and occasional intrusive thoughts of combat.  The November 2009 VA examination reveals that the Veteran has sleep impairment with nightmares of combat two to three times a night.  He experiences panic attacks when in very crowded places and this lasts until he can leave the situation.  Impulse control is fair.  Furthermore, the April 2009 and November 2009 VA examiner determined that the Veteran's PTSD results in deficiencies in thinking, family relations, work and mood.  

The Board finds that the Veteran does not meet the requirements for a 100 percent disability rating for his service-connected PTSD at any time from January 14, 2009 to May 27, 2009 and as of September 1, 2009.  Specifically, the evidence of record is negative for characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See VA treatment records dated in December 2008, September 2011 and May 2012 and VA examinations dated in April 2009 and November 2009.  

The Veteran has consistently denied experiencing suicidal or homicidal ideation or intent.  See February 2009, June 2010, January 2012 and May 2012 VA treatment records.  Thus, the evidence of record also does not indicate that the Veteran is in persistent danger of hurting himself or others.  

The evidence of record also does not reveal that the Veteran has intermittent inability to perform activities of daily living.  In this regard, the evidence shows that the Veteran has at least fair hygiene.  VA treatment records dated in May 2009 and May 2012.  The April 2009 and November 2009 VA examinations reflect that he was able to maintain minimum personal hygiene and he was able to perform activities of daily living.  

Furthermore, the evidence shows that the Veteran's symptoms do not result in total occupational and social impairment due to his PTSD.  In this regard, the Veteran is divorced.  He has two children.  He has a good relationship with his daughter and the Veteran indicated in the April 2009 examination that he was trying to reconnect with his son.  He has minimal contact with his seven brothers.  The Veteran avoids new people and he has no close friends.  He had a girlfriend for about six months.  He plays dominoes at the local park.  The Veteran is currently unemployed.  The November 2011 VA examiner determined that the Veteran could work if it was low stress and did not involve interaction with many people.  

In light of the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's symptoms do not more closely approximate total occupational and social impairment due to PTSD.  Thus, the criteria for a 100 percent rating have not been met or approximated from January 14, 2009 to May 27, 2009 and as of September 1, 2009.

The Veteran's GAF score ranged from 45 to 55 throughout the entire claims period.  This range in GAF score reveals moderate to serious symptoms with moderate to serious impairment in social and occupational activities. The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability. See Bowling, 15 Vet. App. at 14.  In this case, although there are fluctuations in the Veteran's GAF score, his overall disability picture including symptoms reported in the VA treatments records and VA examinations and discussed in the lay evidence more closely approximates a 70 percent rating.

The Board has considered whether any staged ratings are appropriate.  The competent evidence of record shows that the Veteran's PTSD symptoms have not fluctuated materially as to warrant a 100 percent rating from January 14, 2009 to May 27, 2009 and as of September 1, 2009.  As such, an additional staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Furthermore, the evidence of record shows that the Veteran's PTSD symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating and the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

IV.  Criteria and Analysis for TDIU Claim

The Veteran contends that his service-connected PTSD results in total unemployability.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2014).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for PTSD, rated as 70 percent disabling.  As the Veteran's PTSD is rated as 70 percent disabling, the schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Based on the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

The evidence shows that the Veteran's service-connected PTSD makes employment in any type of position extremely difficult.  The Veteran last worked in 1994 as a roofer.  See June 2009 Veteran's Application for Increased Compensation Based on Unemployability form.  He has a ninth grade education.  The November 2009 VA examination report shows that the Veteran's mild irritability, poor concentration and anxiety in crowded situations would reduce work performance, especially in which he needed to interact with many people.  The examiner concluded that the work would need to be low stress and not involve interaction with many people to be possible.  A July 2009 letter from the VA PTSD Program Director revealed that the Veteran's PTSD symptoms significantly impair his ability to function in an occupational role and at present he cannot sustain gainful employment at least in part due to his psychiatric problems.  A VA psychiatry resident provided the opinion in a February 2010 letter that the Veteran's chronic PTSD has affected his ability to function in occupational roles and he is permanently and totally disabled due to psychiatric problems.  

Based on the foregoing, the overall evidence of record suggests the Veteran would have difficulty with most occupations due to his severe PTSD.  Therefore, the Board concludes the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.     


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial 70 percent disability rating for service-connected PTSD is granted from January 14, 2009 to May 27, 2009 and as of September 1, 2009
.

Entitlement to a TDIU is granted.


REMAND

With respect to the Veteran's service connection claim for sleep apnea to include as secondary to service-connected PTSD, the Veteran was provided with a VA examination in February 2011.  The VA examiner determined that the Veteran's obstructive sleep apnea is less likely as not caused by or a result of PTSD.  She explained that current medical literature does not support PTSD and its symptomatology as a cause of or risk factor for sleep apnea.  Sleep apnea is caused by a blockage of the airway, usually when the soft tissue in the back of the throat collapses during sleep.  Sleep apnea is a physical/structural disorder than a psychological one.  The Board notes that the examiner did not address whether the Veteran's service-connected PTSD aggravated the Veteran's sleep apnea.  Furthermore, the Veteran cited to two VA studies in February 2013 asserting that they link PTSD and sleep apnea.  In light of the foregoing, the Board finds that the Veteran should be provided with another VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his sleep apnea.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine whether the Veteran's sleep apnea was caused by or aggravated by his service-connected PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current sleep apnea is caused by or aggravated by (chronically worsened by) his service-connected PTSD.

The examiner should include an explanation for his or her conclusions based on the evidence of record and medical principals.  As part of his or her rationale, the examiner should discuss the studies/articles cited by the Veteran in February 2013.

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for sleep apnea, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his agent with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


